Title: From James Madison to Alexander Hamilton, 26 May 1801
From: Madison, James
To: Hamilton, Alexander


Sir,Department of State Washington, May 26th. 1801.
I have received your letter of the 20th. enclosing one from Paris of March 23d. The Cession of Louisiana by Spain to the French Republic, referred to in the latter, had been previously signified to this Department from several sources, as an event believed to have taken place. Supposing you might wish to repossess the letter from Mr. C I herein return it. I have the honor to remain, Sir, Your Obedient servant
James Madison
 

   
   RC (DLC: Hamilton Papers). In a clerk’s hand, signed by JM. Enclosure not found, but see n. 2.



   
   Letter not found.



   
   William Constable to Hamilton, 23 Mar. 1801. Although the original of this letter is lost, Hamilton made a copy of the passage that read: “Our Government is doubtless informed of the Treaty between this Republic and Spain for the cession of Louisiana of which Collaud is to be Governor. I am told it is concluded” (Syrett and Cooke, Papers of HamiltonHarold C. Syrett and Jacob E. Cooke, eds., The Papers of Alexander Hamilton (26 vols.; New York, 1961–79)., 25:372–73). By “Collaud,” Constable (a New York land speculator in France on business) meant Collot.


